Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
COLUMBIA FALLS ALUMINUM CV 18—-131-M—DWM
COMPANY, LLC,
Plaintiff,
OPINION
VS. and ORDER

ATLANTIC RICHFIELD COMPANY,

Defendant.

 

 

This action arises out of a dispute between Plaintiff Columbia Falls
Aluminum Company, LLC (“CFAC”) and Defendant Atlantic Richfield Company
(“Arco”) over the parties’ respective environmental liabilities at an aluminum
smelter in Columbia Falls, Montana (“the Site”). CFAC sued under the
Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”) and its state analog (the Montana Comprehensive Environmental
Cleanup and Responsibility Act, or “CECRA”), seeking cost recovery and
contribution for its liability as the current owner and operator of the Site. (Doc. 1.)
Arco counterclaimed, (Doc. 23), and now seeks to exclude the testimony of two of
CFAC’s experts, (Doc. 81), and partial summary judgment on CFAC’s claims,

(Doc. 83). This Order addresses Arco’s motion to exclude.
Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 2 of 7

ANALYSIS

CFAC seeks to introduce the testimony of seven expert witnesses at trial.
Arco moves to exclude the expert testimony of David Batson entirely as improper
legal opinion and William Muno to the extent it concerns documents whose
consideration was not timely disclosed. (Doc. 81.) These are addressed in turn.
I. Batson

Both parties have disclosed experts proposing methodologies to allocate
responsibility between them for the costs of remediation. Relevant here, CFAC
disclosed attorney David Batson to opine on this matter. (Doc. 82-1 at 5.) Batson
has spent the last forty years working as an “attorney, environmental allocator and
mediator.” (/d.) Working both for the EPA and then in the private sector, Batson
has provided mediation and allocation services to facilitate settlements among
groups of potentially responsible parties. (/d.) He has served as an allocation
consultant and mediator at over 90 hazardous waste sites across the country. (/d.)

Mr. Batson has provided four expert reports: (1) February 14, 2020 initial
report, (Doc. 82-1); (2) March 16, 2020 rebuttal report, (Doc. 82-2); (3) April 27,
2020 rebuttal report, (Doc. 82-3); and (4) June 11, 2020 supplemental report, (Doc.
82-4). His initial report provides a Site history, (Doc. 82-1 at 8-9); a discussion of
the aluminum reduction process and its resulting waste streams, (id. at 9-11); and

then a thirty-five-page discussion of his allocation methodology and framework,
Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 3 of 7

(id. at 11-44). Ultimately, he analyzes the parties’ historical activities and
operation of the Site “that created the need for remediation in order to establish a
‘baseline allocation,’ which [he] then adjusted as deemed appropriate through
consideration of additional equitable allocation factors.” (/d. at 14.) These
factors—also known as the “Gore” factors—include:

1. The ability of the party to demonstrate that its contribution to a
discharge, release or disposal of a hazardous substance can be
distinguished;

2. The amount of the hazardous substances involved;

3. The degree of the toxicity of the hazardous substances involved;

4. The degree of involvement by the party in the generation,
transportation, treatment, storage, or disposal of the hazardous
substance;

5. The degree of care exercised by the party with respect to the
hazardous substance concerned, taking into account the characteristics
of such hazardous substance; and

6. The degree of cooperation by the party with federal, state, or local
officials to prevent any harm to the public health or the environment.

(Id. at 15.)

Federal Rule of Evidence 702 governs the admissibility of expert testimony.
It provides that a “witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of an opinion” if, among
other things, “the expert’s scientific, technical, or other specialized knowledge will

help the trier of fact to understand the evidence or to determine a fact in issue.”!

 

' Courts have a duty to ensure expert testimony admitted under this rule is “both
relevant and reliable.” Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463
(9th Cir. 2014). In the context of a bench trial, however, the Court’s usual

3
Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 4 of 7

According to Arco, Batson improperly “relies on his interpretation of case law at
every step of his process.” (Doc. 82 at 4.)

While it is true that experts may not simply explain the law or how to apply
it, Nationwide Trans. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058 (9th Cir.
2008), and that equitable allocation in a CERLCA contribution action is within the
discretion of the Court, 42 U.S.C. § 9613(f), “qualified experts may offer opinions
on how to apply qualitative and quantitative data to determine the ultimate
decisions in [a] case.” N. Sts. Power Co. v. City of Ashland, Wis., 2015 WL
1745880, at *5 (W.D. Wisc. Apr. 16, 2015). “Courts routinely admit the testimony
of allocation experts in CERCLA contribution cases and are free to ignore or use
that testimony to the extent it assists them in deciding how to allocate costs.” Id.

Here, Batson proposes an allocation methodology that takes site-specific
factors and evaluates them across a range of equitable considerations based on
what has been previously accepted in similar CERCLA litigation. But Batson’s
opinions are specific to this Site in this case. Importantly, Arco does not argue that
Batson proposes an improper method of cost allocation or that his findings lack an
adequate factual foundation. Batson’s opinions may therefore be considered to the

extent they provide a model for allocating cost without relying on his recitation or

 

“gatekeeper” function is largely irrelevant. United States v. Flores, 901 F.3d 1150,
1165 (9th Cir. 2018).

4
Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 5 of 7

explanation of the law. As argued by Arco itself, “the Court is fully capable of
synthesizing the relevant case law and applying it to the evidence at trial.” (Doc.
82 at 13.) Arco’s motion to exclude Batson’s testimony is denied.
Il. Muno

CFAC disclosed William Muno to offer opinions as to the appropriateness of
potential remedial actions at the Site and the recoverability of their associated
costs. Muno provided two expert reports, an initial report dated February 13, 2020,
(Doc. 82-5), and a rebuttal report dated March 13, 2020, (Doc. 82-6). Both reports
included an exhibit listing the documents he considered in reaching his opinions.
(See Doc. 82-5 at 15—18; Doc. 82-6 at 22—26.) Muno testified at his July 8
deposition that these two exhibits contained “the vast majority of the documents”
he considered in preparing each report. (Doc. 82-7 at 4.) However, on July 3,
2020, just days before his deposition, CFAC disclosed a “Revised Exhibit B” that
listed over one-hundred additional “other” documents Muno considered between
the disclosure of his reports and the taking of his deposition. (Doc. 82-8.) When
asked about them during his deposition, Muno explained that even though a
number of the documents predate his reports, he received them from CFAC’s
counsel after he disclosed his rebuttal report and that he reviewed them prior to the
deposition. (Doc. 82-7 at 4.) Arco therefore seeks to prohibit Muno from offering

his opinions about the untimely documents disclosed in Revised Exhibit B.
Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 6 of 7

When disclosing a retained expert witness, Federal Rule of Civil Procedure
26(a)(2)(B) requires the disclosure include both “a complete statement of all
opinions the witness will express and the basis and reasons for them,” “the facts or
data considered by the witness in forming” those opinions, and “any exhibits that
will be used to summarize or support them.” “The parties must make their expert
disclosures at the time and in the manner ordered by the Court.” Laslovich v. St.
Farm Fire & Cas., 307 F.R.D. 533, 535 (D. Mont. 2015) (citing Goodman v.
Staples The Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011)). “Ifa party
fails to disclose this information, the party cannot use the non-disclosed
information at trial ‘unless the failure was substantially justified or is harmless.’”
Id. (quoting Fed. R. Civ. P. 37(c)).

As outlined in the Scheduling Order, it is this Court’s practice to limit expert
testimony to that which is fairly disclosed in the expert’s report even if a
deposition is taken and the expert goes beyond the bounds of his report in that
deposition. (See Doc. 44 at J 9(c) (“An inadequate report or disclosure may result
in the exclusion of the expert’s opinions at trial even though the expert has been
deposed.”)). Arco’s present challenge will be handled much the same way. As
argued by CFAC, the disclosure at issue involved only documents considered by
Muno, not any change or addition to Muno’s opinions themselves. Arco’s motion

is therefore granted to the limited extent that Muno remains bound by the opinions
Case 9:18-cv-00131-DWM Document 106 Filed 10/15/20 Page 7 of 7

and exhibits fairly disclosed in his timely reports. Arco can use cross-examination
to explore whether his opinions are deficient because he did not review certain
documents until after those opinions were authored.
CONCLUSION
Based on the foregoing, IT IS ORDERED that Arco’s motion to exclude
(Doc. 81) is GRANTED to the limited extent that Muno’s testimony is constrained
to what is disclosed in his expert reports; the motion is DENIED in all other

respects.

DATED this [3 day of October, 2020.

y

Fi $1 ] A. lA.
Donald W. Molloy, District Judge
United States District Court
